Citation Nr: 0335823	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  00-14 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a lung disorder, to 
include as secondary to tuberculosis exposure.

3.  Entitlement to service connection for residuals of a left 
thumb laceration.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran retired in July 1987, after more than 20 years of 
active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

For the reasons stated below, the Board finds that additional 
development is required with respect to the issues on appeal.

In the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d));  38 C.F.R. § 
3.159(c)(4)).

In regard to the claim of service connection for 
hypertension, the Board notes that the veteran's service 
medical records note findings of elevated blood pressure 
readings on various occasions.  Nevertheless, there is no 
indication that he was diagnosed with hypertension during 
active service.  Following service, the veteran was diagnosed 
with hypertension at a July 1999 VA medical examination.  
However, there is no competent medical opinion as to whether 
the veteran's current hypertension is causally related to 
active service, to include his elevated blood pressure 
readings therein.  Therefore, the Board finds that this claim 
must be remanded to accord the veteran an examination in 
order to determine the etiology of his hypertension.  Id.

With respect to the left thumb claim, the Board notes that 
the service medical records reflect that the veteran was 
treated for a lacerated left thumb in February 1968, which 
required, in part, 8 sutures.  However, there is no competent 
medical evidence of any laceration residuals after the 
sutures were removed later that month, to include on the 
February 1987 retirement examination and VA medical 
examinations accorded to the veteran in July and August 1999.  
Nevertheless, a review of the VA medical examinations does 
not show that any of them made a specific determination as to 
whether the veteran has any current residuals for his in-
service thumb laceration.  Accordingly, the Board finds that 
a new examination is also required to determine whether there 
are any such residuals.  Id.

Regarding the veteran's lung disorder claim, the Board notes 
that he has asserted he had a positive tuberculosis (TB) test 
during service, after he was exposed to a person with this 
disorder in 1969.  His service medical records reflect that 
he reported at the time of a November 1966 examination that 
he had an X-ray the preceding September to determine TB 
tests.  At the time of this examination, his lungs were 
clinically evaluated as normal, and his chest X-ray was 
negative.  Further, in his February 2000 Notice of 
Disagreement, he asserted that all PPD tests prior to 1969 
were negative, which proved he had no TB at the time of his 
entry into active service.  He also asserted that his pre-
service X-ray was mandated by school for graduation.  
Moreover, at the time of his February 1987 retirement 
examination, he reported that he had been exposed to TB in 
the past (roommate), and that he had been followed with 
weekly check-ups.  However, he never had medical treatment 
for such a disability, and he had never actually been 
diagnosed with TB.  His lungs were clinically evaluated as 
normal at the time of that examination, and chest X-ray 
showed no significant abnormalities.  

At his May 1999 VA pulmonary TB and mycobacterial 
examination, the examiner noted the veteran's account of in-
service TB exposure and positive Tine and PPD tests.  It was 
also stated that TB was never identified culturally.  
Diagnoses following examination of the veteran included PPD 
conversion which happened in service with recent chest X-ray 
which showed minimal fibrosis.  In addition, it was stated in 
an addendum that the veteran's pulmonary function tests were 
consistent with radiologic changes, and showed restrictive 
disease.

The Board acknowledges that the May 1999 VA examination does 
indicate the veteran has a current lung disorder related to 
service.  However, it does not appear that the examiner 
reviewed the veteran's claims folder in conjunction with this 
examination.  Further, the veteran has indicated that his 
current lung disorder may also be due to herbicide exposure.  
His service records confirm that he had active military 
service in the Republic of Vietnam.  There is also a 
possibility that the current lung disorder may be causally 
related to the service-connected allergic rhino-sinusitis.  
Consequently, the Board concludes that a new examination is 
required to determine the current nature and etiology of the 
veteran's lung disorder.  Id.

Finally, in regard to the hearing loss claim, the Board notes 
that it has been more than 4 years since the veteran was last 
accorded an examination in July 1999 for the purpose of 
evaluating this disability.  As such, the Board is of the 
opinion that the record may not adequately reflect the 
current severity of this disability.  Therefore, a new 
examination is also required with respect to this claim.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Caffrey v. Brown, 
6 Vet. App. 377, 383-4 (1994).

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  The 
Board acknowledges that the RO sent correspondence to the 
veteran in April 2002 which informed him of the enactment of 
the VCAA, what he must show to prevail in his claims, what 
information and evidence he was responsible for, and what 
evidence VA must secure.  Therefore, it appears to satisfy 
the notification requirements as emphasized by the United 
States Court of Appeals for Veterans Claims in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  However, the RO should be 
cognizant of the fact that the Federal Circuit has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America (PVA), et al. v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed Cir 2003).  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  
The RO should also take any necessary 
measure to reconcile adjudication of this 
case with the holding of the Federal 
Circuit in Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
See also 38 U.S.C.A. § 5103(b).   

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his bilateral 
hearing loss since July 1999.  After 
securing any necessary release, the RO 
should obtain these records.

3.  The veteran should be afforded VA 
examinations to determine the etiology of 
his hypertension and lung disorder, as 
well as whether he was any current 
residuals of his in-service left thumb 
laceration.  In addition, he should be 
afforded a new VA audio examination to 
determine the current nature and severity 
of his service-connected hearing loss.  

The claims folder should be made 
available to the examiners for review 
before the examinations.  

The appropriate examiner should be 
requested to review the evidence of 
record, and provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's hypertension is causally 
related to any incident of the veteran's 
active military service, to include the 
elevated blood readings therein.  

There must also be a medical opinion, 
from the appropriate examiner, as to 
whether it is at least as likely as not 
that the veteran's current lung disorder 
is causally related to any incident of 
active military service, to include his 
purported exposure to tuberculosis and/or 
herbicides therein.  Moreover, this 
clinician must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
this disability was caused or aggravated 
(worsening of underlying condition beyond 
its natural progression versus temporary 
flare-ups of symptoms) by the veteran's 
service-connected allergic rhino-
sinusitis.

Finally, the appropriate VA examiner 
should identify whether the veteran has 
any current residuals of his in-service 
left thumb laceration that occurred in 
February 1968.

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiners are also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.  

4.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
examination reports to ensure that they 
are responsive to and in compliance with 
the directives of this remand and if not, 
the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC) which addresses all of the evidence obtained after the 
issuance of the June 2003 SSOC, and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


